[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 11-12998                ELEVENTH CIRCUIT
                            Non-Argument Calendar            DECEMBER 19, 2011
                          ________________________               JOHN LEY
                                                                  CLERK
                  D.C. Docket No. 1:11-cr-00117-WSD-GGB-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

MAXIMINO MATEO NUNEZ,
a.k.a. Jose Carlos Rosario Martinez,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                              (December 19, 2011)

Before DUBINA, Chief Judge, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Appellant Maximino Mateo Nuñez appeals his 30-month sentence for
illegal reentry, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Nuñez argues

that his sentence is substantively unreasonable because the district court focused

on his past criminal history to the exclusion of other appropriate factors.

According to Nuñez, a downward variance from the guideline range was

appropriate.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). “The

review for substantive unreasonableness involves examining the totality of the

circumstances, including an inquiry into whether the statutory factors in [18

U.S.C.] § 3553(a) support the sentence in question.” United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008). “[T]he party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court.” United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotations and alteration

omitted). We vacate a sentence only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

                                          2
sentences dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160,

1190 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011) (quotation

omitted). Although we do not automatically presume a sentence within the

guidelines range is reasonable, we ordinarily expect a sentence within the

guidelines range to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008).

      When sentencing a defendant, a district court must consider: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to afford adequate deterrence to

criminal conduct, to protect the public from further crimes of the defendant, and to

provide the defendant with training, medical care, or correctional treatment; (3)

the Sentencing Guidelines’ range; (4) pertinent Sentencing Commission policy

statements; (5) the need to avoid unwarranted sentencing disparities among

similarly situated defendants with similar records; and (6) the need to provide

restitution to victims. See 18 U.S.C. § 3583(e) (providing that the court must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B)(D),

and (a)(4)(7) when sentencing a defendant upon revocation of supervised release);

18 U.S.C. § 3553(a)(1), (a)(2)(B)(D), and (a)(4)(7).

      After reviewing the record and reading the parties’ briefs, we conclude that

                                         3
Nuñez’s 30-month sentence was substantively reasonable. The district court

properly considered all the factors and imposed a within-range guideline sentence,

well below the 20-year statutory maximum. As Nuñez himself mentions, there are

almost no factors that would distinguish him from a typical illegal reentry case.

He had a criminal history involving drugs, and even if the court could have

deemed his prior conduct less serious, it was not unreasonable to treat it in the

manner set forth in the guidelines, as serious, particularly since NunÞez committed

fraud to avoid detection after reentering the country. Accordingly, for the

aforementioned reasons, we affirm NunÞez’s sentence.

      AFFIRMED.




                                          4